EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Elchert on 6/11/2021.
In claims: Please replace current amendment with below amendment for claims:



















displaying, on a web screen of  the computer, a plurality of inquiries  to a respondent to collect answers corresponding the plurality of inquiries from the respondent;
for each inquiry of the plurality of inquiries including a plurality of options that matches what a relocator wants, based on a number of times a preference chosen and a log of answers of the respondent in 
when an answer to the plurality of options is included in the matching option, determining that the respondent reaches a preference-reached mode that is a mode where a true preference is reached and where performed by a search device converges, wherein the matching option includes attribute groups and number of items; 
in response to a result of the determining that the respondent reaches the preference-reached mode, transmitting, to the respondent, an inquiry including options included in the matching option, wherein contents of the options included in the inquiry being changed depend on whether the respondent reaches the preference-reached mode in the determining;
in response to a result of determining that the respondent does not reach the preference-reached mode, counting a number of items positioned in a position relative to a latest answer and representing, to the respondent, on the web screen an inquiry including the counted number of items that are updated based on the latest answer; and 
when no option included in the matching option is chosen by the respondent after when the determining that the respondent reaches the preference-reached mode, keeping representing options included in the matching option until an option included in the matching option is chosen.  

2. (Currently amended) The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises, when the determining determines that the respondent reaches the preference-reached mode, representing an inquiry including an option included in the matching option 

3. (Currently amended) The non-transitory computer-readable recording medium according to claim 2, wherein the process further comprises, when the determining determines that the respondent reaches the preference-reached mode, representing, to the respondent, 



5. (Currently Amended) The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises, when displaying inquiries to the respondent, when a log of a given number of answers of the respondent or larger is not recorded, displaying the inquiries to collect 

6. (Currently amended) A relocator matching method executed by a computer, the relocator matching method comprising:
 displaying, by the computer on a web screen of the computer, a plurality of inquiries to a respondent to collect answers corresponding the plurality of inquiries from the respondent;
for each inquiry of the plurality of inquiries including a plurality of options that matches what a relocator wants, based on a number of times a preference chosen and a log of answers of the respondent in , by the computer, a matching option indicating a trend of choosing an option corresponding 3PATENTFujitsu Ref. No.: 17-01956App. Ser. No.: 16/199,457to answers of the respondent from the plurality of options to be represented to the respondent; 
when an answer to the plurality of options is included in the matching option, determining, by the computer, that the respondent reaches a preference-reached mode that is a mode where a true preference is reached and where performed by a search device converges, wherein the matching option includes attribute groups and number of items; and 
in response to a result of the determining that  the respondent reaches the preference-reached mode, transmitting, by the computer to the respondent, an inquiry including options included in the matching option, wherein contents of the options included in the inquiry being changed depend on whether the respondent reaches the preference-reached mode in the determining;
in response to a result of a determining that the respondent does not reach the preference-reached mode, counting, by the computer, a number of items positioned in a position relative to a latest answer and representing, to the respondent, on the web screen an inquiry including the counted number items that are updated based on the latest answer; and 
when no option included in the matching option is chosen by the respondent after when the determining that the respondent reaches the preference-reached mode, keeping, by the computer, representing options included in the matching option until an option included in the matching option is chosen.  

7. (Currently amended) A relocator matching device comprising: 
a memory; and a processor coupled to the memory and the processor configured to: 
display, on a web screen of a computer, a plurality of inquiries to a respondent to collect answers corresponding the plurality of inquiries from the respondent;
inquiry of the plurality of inquiries including a plurality of options that matches what a relocator wants, based on a number of times a preference chosen and a log of answers of the respondent in 
when an answer to the plurality of options is included in the matching option, determine that the respondent reaches a preference-reached mode that is a mode where a true preference is reached and where performed by a search device converges, wherein the matching option includes attribute groups and number of items; 
in response to a result of the determining that the respondent reaches the preference-reached mode, transmit, to the respondent, an inquiry including options included in the matching option, wherein contents of the options included in the inquiry being changed depend on whether the respondent reaches the preference-reached mode in the determining;
in response to a result of determining that the respondent does not reach the preference-reached mode, counting a number of items positioned in a position relative to a latest answer and representing, to the respondent, on the web screen an inquiry including the counted number items that are updated based on the latest answer; and 
when no option included in the matching option is chosen by the respondent after when the determining that the respondent reaches the preference-reached mode, keeping representing options included in the matching option until an option included in the matching option is chosen.  

Allowable Subject Matter
Claims 1-3, 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
for each inquiry of the plurality of inquiries including a plurality of options that matches what a relocator wants, based on a number of times a preference chosen and a log of  answers of the respondent in the past, specifying a matching option indicating a trend of choosing an option corresponding to answers of the respondent from the plurality of options to be represented to the respondent;  when an answer to the plurality of options is included in the matching option, determining that  the respondent reaches a preference-reached mode that is a mode where a true preference is reached and where estimating a preference of each user performed by a search device converges, wherein the matching option includes attribute groups and number of items; in response to a result of the determining that  the respondent reaches the preference-reached mode, transmitting, to the respondent, an inquiry including options included in the matching option, wherein contents of the options included in the inquiry being changed depend on whether the respondent reaches 



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169